April 8, 2005


Mr. David Christopher Newell
Fort Bend Co. Asst. Dist. Atty.
301 Jackson Street, Suite 101
Richmond, TX 77469


Mr. Stephen A. Doggett
201 South  11th Street
Richmond, TX 77469
Mr. John F. Healey Jr.
District Attorney
Fort Bend County Courthouse
301 Jackson, Room 101
Richmond, TX 77469

Pat  King
CASA
1505 Liberty Street
Richmond, TX 77469

RE:   Case Number:  04-0307
      Court of Appeals Number:  13-02-00044-CV
      Trial Court Number:  7A

Style:      IN THE INTEREST OF J.L., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Dianne Wilson  |
|   |Ms. Teana Viltz    |
|   |Watson             |